  Case 17-14800         Doc 42     Filed 03/25/19 Entered 03/25/19 12:34:31              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-14800
         LATASHA BYEARS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/11/2017.

         2) The plan was confirmed on 07/11/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/20/2018, 11/27/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 03/14/2019.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-14800       Doc 42       Filed 03/25/19 Entered 03/25/19 12:34:31                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $8,526.17
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $8,526.17


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $408.71
    Other                                                                   $12.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,420.71

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
FIFTH THIRD BANK                Unsecured         350.00           NA              NA            0.00        0.00
FRANCHISE TAX BOARD             Unsecured     47,065.00     61,587.00        61,587.00           0.00        0.00
FRANCHISE TAX BOARD             Secured             0.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE              Unsecured         980.00         18.74           18.74           0.00        0.00
IL DEPT OF REVENUE              Priority             NA         940.39          940.39        940.39         0.00
INTERNAL REVENUE SERVICE        Unsecured      7,000.00       7,684.22        7,684.22           0.00        0.00
INTERNAL REVENUE SERVICE        Priority             NA         100.00          100.00        100.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         493.00           NA              NA            0.00        0.00
MERRICK BANK                    Unsecured         867.00        867.16          867.16           0.00        0.00
MIDLAND FUNDING LLC             Unsecured            NA         617.96          617.96           0.00        0.00
MIDWEST TITLE LOANS             Unsecured            NA            NA              NA            0.00        0.00
MIDWEST TITLE LOANS             Secured        2,425.00       4,074.23        1,500.00        265.83       62.56
MIDWEST TITLE LOANS INC         Secured              NA            NA              NA            0.00        0.00
PAYDAY LOAN STORE               Unsecured         500.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         750.00        573.67          573.67           0.00        0.00
PREMIER BANKCARD                Unsecured            NA         493.13          493.13           0.00        0.00
SPEEDY CASH                     Unsecured         329.00        329.05          329.05           0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured         100.00           NA              NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured      1,800.00            NA              NA            0.00        0.00
WELLS FARGO DEALER SERVICES     Secured        8,325.00     15,444.42        15,444.42      1,159.27    1,577.41
WELLS FARGO DEALER SERVICES     Unsecured      7,000.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-14800         Doc 42      Filed 03/25/19 Entered 03/25/19 12:34:31                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $15,444.42          $1,159.27         $1,577.41
       All Other Secured                                  $1,500.00            $265.83            $62.56
 TOTAL SECURED:                                          $16,944.42          $1,425.10         $1,639.97

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,040.39          $1,040.39              $0.00
 TOTAL PRIORITY:                                          $1,040.39          $1,040.39              $0.00

 GENERAL UNSECURED PAYMENTS:                             $72,170.93                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,420.71
         Disbursements to Creditors                             $4,105.46

TOTAL DISBURSEMENTS :                                                                        $8,526.17


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
